lN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A § No. 50, 2016
MEMBER OF THE BAR OF THE §
SUPREME COURT OF § Board on Prof. Responsibility
DELAWARE: § Case Nos. 111716-B; 111746-B;
§ 111785-B; 112295-B; 112296-B;
MATTHEW M. CARUCCI, § 112311-B; 112313-B; 112314-B;
§ 112321-B; 112322-B; 112325-B
Respondent. § and 112326-B

Submitted: February 3, 2016
Decided: February 8, 2016

Before STRINE, Chief Justice; HOLLAND, and VAL[HURA, Justices.
0 R D E R

This 8"‘ day of February 2016, it appears to the Court that:

(1) This is a lawyer disciplinary proceeding. On February 2, 2016,
a panel of the Board on Professional Responsibility ("the Board") filed its
Report with this Court, dated January 26, 2016, recommending that the
respondent, MattheW M. Carucci, be suspended from the practice of law in
DelaWare for a period of 18 months, retroactive to the date of Carucci’s
transfer to disability inactive status on October 30, 2013. Neither the Office
of Disciplinary Counsel ("ODC") nor Carucci has filed any objections to the
Board’s report.

(2) The Court has considered the matter carefully. Carucci

substantially admitted the ethical violations alleged in the ODC’s petition

against him. The Board carefully considered Carucci’s ethical violations,
his knowing state of mind, the actual or potential injury caused by his
misconduct, and all of the applicable aggravating and mitigating factors.
Under the circumstances, we fmd the Board’s recommendation of an 18-
month suspension to be appropriate. We therefore accept the Board’s
findings and recommendation for discipline.

NOW, THEREFORE, IT IS ORDERED that the Board’s Report dated
January 26, 2016 (attached hereto) is ACCEPTED. Matthew Carucci is
hereby SUSPENDED from the practice of law in Delaware for a period of
18 months beginning October 30, 2013. Carucci shall pay the cost of the
disciplinary proceedings. The Office of Disciplinary Counsel shall
disseminate this Order in accordance with Rule 14 of the Delaware Lawyers’
Rules of Disciplinary Procedure.

BY THE COURT:

 

ustice

"WlLL|AM STEWART “

“30. |n 2013, Wi|liam Stewart (‘Stewart') retained Carucci DiLorenzo to prepare

and file a bankruptcy petition and represent him in post-filing matters, including the 341

Meeting of the Creditors."

"ANSWER: Admitted.”

"31. Stewart paid Carucci DiLorenzo an advance fee of $1306, which included
the court filing fee and costs."

“ANSWER: Admitted that Stewart paid Carucci DiLorenzo a fee of at least
$1,306 which included the court E|ing fees and costs. Respondent maintains that most,

if not a||, of that fee was earned when paid."

“32. Respondent never filed a bankruptcy petition for Stewart and did not

attend the 341 Meeting of the Creditors."

“ANSWER: Adm'rtted."

Yet again, the petition was filed by Mr. Bi|lion, without charging any fee to Mr.
Stewart. N0 refund has been made to Mr. Stewart by Respondent.z°
“ROXANNE CARTER"

“33. in 2013 Roxanne Carter (‘Carter’) retained Carucci DiLorenzo to prepare

and file a bankruptcy petition and represent her in post-filing matters, including the 341
Meeting of the Creditors."

"ANSWER: Admitted.”
"34. Carter paid Carucci DiLorenzo an advance fee of $1306, which included
the court filing fee and costs."

“ANSWER: Admitted that Carter paid Carucci DiLorenzo a fee of at least

20 Tr. 34.

$1,306 which included the court filing fees and costs. Respondent maintains that most,

if not a||, of that fee was eamed when paid.”

“35. Respondent never filed a bankruptcy petition for Carter and did not attend
the 341 Meeting of the Credltors."

"ANSWER: Admitted.”

Respondent did have Ms. Carter sign an engagement agreement which indicated
that the attorney client relationship began when the agreement was signed which took
place on September 2, 2013. The petition was filed by Mr. Billion again without charge
to the ciient. The retainer of $1306 paid by Ms. Carter was deposited into Respondent's
firrn's operating account on August 27, 2013 before the engagement letter was signed
and before the attomey client relationship officially began as provided in the

engagement letter.z‘ No refund of the retainer has ever been made to Ms. Carter.”

“JENN|FER R|NEHOLT"

"36. ln 2013, Jennifer Rineholt (‘Rineholt’) retained Carucci DiLorenzo to

prepare and file a divorce petition.”

“ANSWER: Admitted.”

“37. Rineholt paid Carucci DiLorenzo an advance fee of $910, which included

the court filing fee and costs."

“ANSWER: Admltted that Rineholt paid Carucci DiLorenzo a fee of at least

$910 which included the court filing fees and costs. Respondent maintains that most, if

not a|l, of that fee was eamed when paid."

"38. Respondent never filed a divorce petition for Rineholt."

“ANSWER: Admitted.”

Respondent retumed the retainer to Ms. Rinehoit'. The source of that check was
not the client trust account. That refund was made following an investigation by the
Lawyers' Fund for C|ient Protection.”

The Petition alleges the following counts against the Respondent, who answers

as indicated:

“COUNT I: RESPONDENT FA|LED TO PROVlDE COMPETENT
REPRESENTAT|ON |N V|OLAT|ON OF RULE 1.1"

“39. Rule 1.1 states an attomey “shal| provide competent representation to a
client. Competent representation requires the legal knowledge, ski|l, thoroughness and
preparation reasonably necessary for the representation."

“ANSWER: No answer required."

“40. By failing to file the inventory and Accounting for Grooms, failing to
complete the Estate Planning Documents for Seward, failing to file the Adoption Petition
for Peterson and Rodrlguez, failing to tile the divorce petition for Rineholt, and failing to
prepare and/or file bankruptcy petitions for the Aposto|icos, Crothers, Huber,
Thompson, Carbone, Stewart and Carter, Respondent failed to provide competent
representation in violation of Rule 1.1.”

“ANSWER: Admitted. By way of further answer, Respondent asserts that at the

time he failed to provide competent representation, he was suffering from a serious

medical disabllity."

"COUNT l|: RESPONDENT FA|LED TO ACT W|TH REASONABLE
D|LlGENCE lN VIOLAT|ON OF RULE 1.3"

"41. Rule 1.3 states an attorney “sha|| act with reasonable diligence and

promptness in representing a c|ient."

“ANSWER: No answer required."

“42. By failing to file the inventory and Accounting for Grooms, failing to
complete the Estate P|anning Documents for Seward, failing to file the Adoption Petition
for Peterson and Rodriguez, failing to file the divorce petition for Rineho|t, and failing to
prepare and/or file bankruptcy petitions for the Apostolicos, Crothers, Huber,
Thompson, Carbone, Stewart and Carter, Respondent failed to act with reasonable
diligence in violation of Ru|e 1.3."

“ANSWER: Admitted. By way of further answer, Respondent asserts that at the
time he failed to provide diligent representation, he was suffering from personal and

emotional issues as well as a serious medical disability."

"COUNT |||: RESPONDENT FA|LED TO RETA|N UNEARNED ADVANCE
FEES lN A TRUST ACCOUNT |N VIOLAT|ON OF RULE 1.5(f)"

“43. Ru|e 1.5(f) states an attomey “may require the client to pay some or all of

the fee in advance of" the representation provided “[a]ll uneamed fees shall be retained

in the lawyer’s trust account ..."

“ANSWER: Admitted. By way of further answer, Comment [10] to Ru|e 1.5

states as follows: “Some smaller fees - such as those less than $2,500 - may be
considered eamed in whole upon some identified event, such as upon commencement
of the attomey's work on that matter or the attomey's appearance on the record.

However, a fee considered to be ‘eamed upon commencement of the attomey's work

on the matter’ is not the same as a fee ‘earned upon receipt.' The former requires that
the attomey actually begin work whereas the latter is dependent only upon payment by
the client. in a criminal defense matter, for examp|e, a smaller fee - such as a fee
under $2,500 - may be considered earned upon entry of the attorney’s appearance on
the record or at the initial consultation at which substantive, confidential infonnation has
been communicated which would preclude the attomey from representation of another
potential client (e.g. a co-defendant). Nevertheless, all fees must be reasonable such
that even a smaller fee might be refundab|e, in whole or in part, if it is not reasonable
under the circumstances."

"44. By failing to retain all uneamed advance fees in the attomey trust account
for the Grooms, Seward, Peterson and Rodriguez, Rineholt, Apcstolico, Crothers.
Huber, Thompson, Carbone, Stewart and Carter matters, Respondent violated Ru|e
1.5(f)."

“ANSWER: Admitted. By way of further answer, Respondent asserts that at the
time he failed to retain all unearned fees in a trust account, he was suffering from
personal and emotional issues as well as a serious medical disability. Respondent
further asserts that he has refunded all uneamed fees when requested and that most if

not all of the fee was eamed when paid."

“COUNT lV: RESPONDENT FAlLED TO SAFEGUARD CLiENT FUNDS
lN V|OLAT|ON OF RULE 1.15(3)"

“45. Ru|e 1.15(a) states an attomey shall safeguard property of clients or third

persons in his possession."

“ANSWER: No answer required."

“46. By failing to maintain advance fees in the attomey trust account in the
Grooms, Seward, Peterson and Rodriguez, Rineholt. Apostolico, Crothers, Huber,
Thompson, Carbone, Stewart and Carter matters, Respondent failed to safeguard client
funds in violation of Rule 1.15(a).”

“ANSWER: Admitted. By way of further answer, Respondent asserts that at the
time he failed to safeguard client funds, he was suffering from personal and emotional
issues as well as a serious medical disability. Respondent further asserts that he has
refunded all uneamed fees when requested and that most 'rf not all of the fee was
eamed when paid."

“LFCP AUD|T”

“47. On October 21, 2013, Master Sidlow Associates, P.A., auditor for the
Lawyers' Fund for C|ient Protection (“LFCP"), attempted to conduct a compliance audit
of Respondent’s law practice's books and records for the twelve month period ending
September 30, 2013. Respondent was asked to provide documentation necessary for
completion of the audit and could not do so. The audit was suspended when
Respondent unexpectedly left the office. On December 18, 2013, the LFCP resumed
the audit and prepared a report regarding its findings."

“ANSWER: Admitted that on October 21, 2013. Master Sidlow Associates, P.A.,
auditor for the Lawyers' Fund for C|ient Protection ("LFCP"), began a compliance audit
of Respondent’s law practice's books and records for the twelve month period ending
September 30, 2013. Admitted that Respondent was asked to provide documentation
necessary for completion of the audit and could not immediately do so. Denied that the

audit was suspended when Respondent unexpectedly left the off'rce."

"By way of further answer, the auditors advised Respondent that they were
leaving to get lunch. When they had not returned approximately two hours later,
Respondent left to pick up his children from school. When he retumed from doing so,
one of the auditors was meeting with Respondent's father, who is a CPA. When
Respondent asked the auditor if anything else was required of Respondent, he was told
that they did not need anything from him at that time and Respondent left.
Subsequently, the LFCP auditors requested additional information from Respondent.
Respondent provided that information to the Receiver. The Receiver was then advised
by the LFCP auditors that the information was no longer needed ."

“48. The audit revealed the following deficiencies in Respondent's books and

records:"

a. Respondent's cash receipts entries did not match deposit totals in

any of the months in the time period reviewed;"

“b. Respondent did not identify the client name in the cash

disbursements joumal entries;”

c. Respondent did not prepare proper bank reconciliations so it could
not be determined whether there were any outstanding checks;"

“d. The existence of a separate account for each client could not be
determined due to the lack of complete client subsidiary ledgers;"

“e. The auditor could not ascertain that all fiduciary transactions for
cash receipts and cash disbursements were entered in the subsidiary ledger;”

"f. Respondent's reconciled end of the month cash balances did not

agree to total client funds held in any of the months during the time period

reviewed; and”

g. There were numerous instances of negative client funds in the time
period reviewed."
“ANSWER: Admitted. By way of further answer, these deficiencies were

noted for the audited period of September 30, 2012, to September 30, 2013.

Respondent suffered personal and emotional problems during the period in

question and was also suffering from a serious medical disabi|ity."

“49. The 2013 Certificate of Compliance accompanying Respondent’s Annual
Registration Statement and filed with the Supreme Court includes misrepresentations
regarding the status of Respondent’s law practice’s books and records. Respondent
answered “YES” to questions 2.3, 2.5, 2.6, 27, 2.8, 2.9, 2.10, 2.11, and 2.15 when he
should have answered “NO.”

“ANSWER: Admitted. By way of further answer, Respondent’s 2013 Certificate
inaccurately reported the status of his books and records for the three months of 2012
covered by the LFCP audit. Respondent did not file a Certificate of Compliance in 2014
or make any other representations as to the status of his books and records in 2013."

"COUNT V: RESPONDENT FA|LED TO MA|NTA|N H|S LAW

PRAcTicE's socks AND REcoRos iN vl0LATloN oF
RuLE 1.15(¢1)"

“50. Rule 1.15(d) sets forth detailed and specific requirements for the

maintenance of a law practice’s books and records and handling of practice-related

funds."

"ANSWER: No answer required.”

"51. By failing to abide by the requirements for maintaining his law practice's
books and records, Respondent violated Ru|e 1.15(d).”
"ANSWER: Admitted”

"COUNT Vl: RESPONDENT ENGAGED lN CONDUCT |NVOLV|NG
MISREPRESENTAT|ON |N VIOIAT|ON OF RULE 8.4(0)"

“52. Ru|e 8.4(c) states it is professional misconduct for an attomey to “engage

in conduct involving  misrepresentation.""

"ANSWER: No answer required."

“53. By filing his 2013 Certificate of Comp|iance with the Supreme Court, which
included misrepresentations relating to Respondent's maintenance of his law practice's
books and records, Respondent engaged in conduct involving misrepresentation in
violation of Ru|e 8.4(c)."

"ANSWER: Admitted. By way of further answer, Respondent’s 2013 Certificate
of Comp|iance inaccurately reflected the status of his books and records for the three
months of 2012 covered by the LFCP audit. Respondent did not file a Certifrcate of
Compliance in 2014 or make any other representations as to the status of his books and

records in 2013. “

"COUNT V|l: RESPONDENT ENGAGED |N CONDUCT PREJUD|C|AL TO THE
ADM|N|STRATION OF JUST|CE lN VIOLAT|ON OF RULE 8.4(d)”

"54. Ru|e 8.4(d) states it is professional misconduct for an attomey to “engage
in conduct that is prejudicial to the administration ofjustice."
"ANSWER: No answer required."

“55. The Supreme Court relies on attomey representations in Certil’lcates of

Comp|iance in the administration of justice in connection with the practice of law in

De|aware. “
“ANSWER: No answer required."

“56. By filing his 2013 Certiticate of Comp|iance with the Supreme Court, which
included misrepresentations relating to Respondent’s maintenance of his law practice's

books and records, Respondent engaged in conduct prejudicial to the administration of

justice in violation of Ru|e 8.4(d)."

“ANSWER: Admitted."

Resgondent's Exglanation

Respondent attributes his problems to mental health issues with his wife.
Respondent and his wife were married in November of 2011. Mrs. Carucci suffered
from a major depressive disorder and PTSD from childhood abuse.“ On December 6,
2011, she suffered a break whereby she became verbally and physically abusive to
Respondent and verbally abusive to Respondent's oldest son from his irst marriage.“

According to Respondent. his wife's abusive conduct included,

breaking things, throwing things, hitting me, attacking me, threatening me. And it just
sort o;e went from zero to 60 after this one event in that December. And everything fell
apart.

Respondent continued, "By February, l was having panic attacks and just - l had
never been through this before. l had always thought l suffered from depression and l
thought that was what was being triggered. So l went and sought treatrnent."

l started seeing a therapist at some point in early '12, doctors for prescription.
They started prescribing antidepressants. Things got worse and worse between me
and her. Just added onto her mental health issue, a miscarriage in - it was right around

Christmas or before Christmas of '1‘l, maybe beginning of '12. And just things getting

24 Tr. 63.
25 Tr. 63.
26 Tr. 63-84»

EFiled: Feb 02 2o1e11:osA _ = ° `
Finng lo 53501006 
Case Number 50,2016

BOARD ON PROFESS|ONAL RESPONS|B|L|TY OF THE

 

C

SUPREME COURT OF THE STATE OF DELAWARE j g ;

~' 2

|n the Matter of § §
a Member of the Bar of CONFlDENTlAL . |_-‘g
the Supreme Court of " ` §§
the State of Delaware: Board Case Nos. 111716-B; 11§1»74 §

111785-B; 112295-B; 112296-&;5 2
112311-B; 112313-B; 112314-5';. §
112321-8; 112322-B; 1 12325-3`? ?¢
and 112326-8

MATTHEW M. CARUCC|
Respondent.

§f`-I&I\I`-/§/§/`nf

REPORT OF THE BOARD ON
PET|TION FOR D|SC|PL|NE AND RECOMMENDED SANCT|ONS

The Petition for Discipline in this matter was fried on October 8, 2015 (the
“Petition") by the Offlce of Discip|inary Counse| (“ODC"). The ODC seeks sanctions
against Matthew M. Carucci (“Carucci" or “Respondent") for (i) violating the rules
governing ethical conduct of a lawyer who does not meet his obligations to eleven (11)
different clients, (it) for making a misrepresentation to the Court and (iii) for not properly
safeguarding funds of certain c|ients. A hearing was held on November 19, 2015, in the
Supreme Court Hearing Room, 11th Floor, Carvel State Building, 820 North French
Street, Wi|mington, De|aware ("the Hearing"). The members of the panel for the Board
were Mr. Dennis Klima, John L. Reed, Esquire and Wayne J. Carey, Esquire who acted
as Chair (the “Panel"). Kath|een M. Vavala, Esquire represented the ODC, and Mr.
Charles Slanina, Esquire represented the Respondent

AoMlT'rEo FAc'rs"

The facts as alleged in the Petition are substantially admitted. For the sake of

ease, we quote verbatim from the Petition and the Answer ti|ed October 27, 2015,

1 Referenoes to the hearing transcript are cited as 'Tr._'. References to the Petition andlor Answer are either just

quoted with paragraph number reference of citing as 'Petitlon § _' or 'Answer §_. Thanks to Mr. Slanlna for
provided his lnterllneated Answer electronlcally.

worse and worse between us. Her behavior and her inability to function becoming
worse and worse and making my mental health issues going like this and just making
each other worse and worse.

We separated in Apri| of ’12. You would think maybe that would have solved
some of it but it didn'r.=°

Iiiiiiii***i*\

Things actually got worse between us from there over the next several months.
She would show up a lot and the same sort of violent outbursts would happen. A lot of
phone harassment, a lot of harassing other people l know, friends. She lashed out at
my law partner, who was a close friend who was in our wedding and other people l was

friends with. My parents. Just sort of scorched, earth, l’m going to ruin everything for
this man mentally."'°

iiiiiiiiiiI******

Mine was getting worse. My, like l said, what l thought was depressive disorder.
More and more meditions over 2012. Every time l would change doctors and they

would change to a different antidepressant or add more to it. Hey, it's not working, let's
try a little more.a°

And everything just kept getting - no matter what l tried, everything just kept
getting worse. The panic attacks got more frequent and more severe. Physical illness.
Just inability to even get out of bed sometimes. '

According to Respondent's testimony, the anti-depressants were not he|ping.
lnstead, they seemed to make his condition worse. This worsening condition created

an inability to function, adversely affected his memory, his appetite and his energy,
“Even the clarity of my thinking."”

The depression had a serious effect on Respondent's ability to conduct his law
practice. He tried to rely on attomeys in his finn to pick up the work load. However, it
proved too difEcu|t for those attomeys to maintain both their own workload and

Respondent's.” As a result, Respondent became a solo practitioner by the end of

2012.

27 Tr. 64.
28 Tr. 64-65.
29 Tr. 66.
30 Tr. 68.
31 Tr. 86.
32 Tr. 67. 89
33 Tr. 88.

After more time with a variety of doctors, Respondent met Dr. K who, after
evaluation, diagnosed Respondent not as depressive, but bi-po|ar, specifically Bipo|ar 2.
His condition was exacerbated by the depression medicine he was given.“ Dr. K
eventually got him on the right medication for his condition. Respondent used a letter
from Dr. K in support of his petition for disability.” That petition was tiled on October
23, 2013.3° The Order granting the petition for disability was entered on October 30,
2013.°'

When he went on disability, in addition to the bankruptcy cases that Mr. Bil|ion
took over without charge to the c|ients“, Mr. Rahaim took over as receiver of
Respondent's practice.

Respondent readily admits that he should never have allowed the inattention to
his practice to go on as long as it did.°° He realizes that he put his clients through
unnecessary difficulties. He openly admits his remorse for his culpability.‘°

The stay on disciplinary proceedings imposed by the Order granting disability

was lifted upon applition of Respondent on November 7, 2014."

FANEL‘S F|ND|NGS
Respondent relies on Comment 10 to Rule 1.5 arguing that fees under $2500
need not be deposited in trust accounts. Respondent cannot dodge the bullet of guilt by

such an argument. Respondent's reliance on this argument obviously has no merit.

 

34 Tr. 70-71 .
35 Tr. 71 .

36 Tr. 76.

37 Tr. BO.

38 Tr. 82.

39 Tr. 74

40 Tr. 75.

41 Tr. 84, 87.

20

The Delaware Supreme Court dealt with this very issue in in the Matter of
B_a_rLa_t,*Z where it held that the Comments to Rule 1.5 do not give blanket authorization
to put all fees under $2500 in an operating account, bypassing the trust account. in the
words of the Court, "By their plain |anguage, the Comments do not authorize an
attomey to deposit any fee under $2500 automatically into his operating account....By
the Comments' own terms, if an attomey receives an advance fee of less than
$2500.00, of which he owns a portion upon commencing work, the uneamed portion of
the advance fee must still be placed in a iiduciary account.”“

Except for the reliance on that misinterpretation of Comment 10 Rule 1.5, each of
the counts is admitted. We, therefore, find that the ODC has met its burden of showing
by clear and convincing evidence that each of the seven (7) counts was violated as
aiieged.“

Vl. SANCTIONS

A. Obiectives and Standards: for imposing Sanctions
"'l`he objectives of the lawyer disciplinary system are to protect the pub|ic, to

protect the administration of justice, to preserve confidence in the legal profession, and
to deter other lawyers from similar misconduct.""" lt is the duty of the Board to
recommend a sanction that will promote those objectives, while remembering the
Supreme Court's admonishment that sanctions are not to be punitive or penal."°

in determining the appropriate sanction for lawyer misconduct. the Delaware

Supreme Court follows the ABA Standards:

42 99 A.3d 639 (Dei. 2013).

43 Ld.(emphasls in orlginal).

44 in re. Nowak, 5 A.3d 631 (Dei. 2010).

45 ln re M¢:Cann, 894 A.2d at 1088: in re Founiain, 878 A.2d 1167. 1173 (Dei. 2005) (quollng In Ra Balley. 821 A.2d
at 866); in re Doughiy, 832 A.2d 724, 735-736 (Dei. 2003).

46 ln re Ka!z, 981 A.2d 1133. 1149 (Dei. 2009); In re Ganett, 835 A.2d 514, 515 (Dei. 2003).

21

The ABA framework consists of four key factors to be
considered by the Court: (a) the ethical duty violated;
(b) the |awyer's mental state; (c) the actual or
potential injury caused by the |awyer's misconduct;
and, (d) aggravating and mitigating factors""

1. The Ethical Duties violated

Based on his own admissions and the corresponding findings of the Panel, the

ethical duties violated can be summarized in the chart below:

Count Rule Content of Rule Factual Basis for Resolutions
Wolated \/iolation

An attomey shall provide (i) Failure to tile Admitted,
competent representation
which requires legal
know|edge, skill,
thoroughness and
preparation

inventory and qualified by
Accounting for statement
Grooms, (ii) failing of suffering
An attomey shall act with
reasonable diligence and
promptness

  
   
  
   
    
 
   
   
   
   
   
   
   
   
   
   
    
 
    
    
      

   
  
   
 
  

    

to complete estate a serious
planning illness
documents for
Seward, (iii) failing
to file adoption
petition for
Peterson and
Rodriquez, (iv)
and failing to
prepare and file
bankruptcy
petitions for
Apostolicos.
Crothers, Huber,
Thompson,
Carbone, Stewart
and Carter
(i) Failure to tile
inventory and qualified by
Accounting for statement
Grooms, (ii) failing of suffering
to complete estate a serious
planning illness and
documents for ersonal

   
 

    
   

   
    
  

   
    
   
 
   
  
 

Admitted

   
 
 

   
 

47 In re Doughty, 832 A.2d at 736; ln ns Goldstaln, 990 Azd 404, 408 (Del. 2010); See also in Re McCann, 894 A.2d
at 1088; In re Fountain, 878 A. 2d at 1173; in re Steinar, 817 A.2d at 793, 796 (Del. 2003).

22

V 1.15(d)
LFCP
Audit
8-4(°)

An attomey shall
safeguard property of
clients or third persons in
his possession

Attomey must maintain
proper books and records

Attomey must not engage
in conduct involving...
misrepresentation

and
emotional
issues

Seward, (iii) failing
to file adoption
petition for
Peterson and
Rodriquez. (iv) and
failing to prepare
and tile bankruptcy
petitions for
Apostolicos,
Crothers. Huber,
Thompson,
Carbone, Stewart
and Carter
Failing to maintain
advance fees in
trust account in
Grooms, Seward,
Peterso_n and
Rodriguez,
Rineholt,
Apostolico,
Crothers. Huber, emotional

Thompson, issues; A|so
Carbone, Stewart qualified by
and Carter matters saying all
uneamed
fees were
retumed
when
requested
and that
most if not
all of the
fee was
eamed
when paid.

Admitted
qualified by
statement
of suffering
a serious
illness and
personal
and

in adequacies
enumerated in
paragraph 48 of
etition.
included
misrepresentations
in 2013 Certiticate
of Compliance

Admitted
that 2013
Certificate
inaccurately
reflected

status of
books and
records

Admitted

of Comp|ianoe
violated this rule

 

2. The Lagyer’s Mental State

Respondent bases his entire defense on the problems with his marriage and his

resulting mental state, ultimately diagnosed as bipolar disorder. We view these matters
to be relevant to mitigation, which we understand is what Carucci intends.

3. Actual or Potential ln|ug

The Pane| finds that there is limited, if any, actual hann to any of Respondent's
clients. Restitution in the fonn of refunds of retainers has been made to those clients
who requested it. lndeed, the record reflects unrebutted testimony from Respondent
that some of the refunds were paid out of the personal account he held with his wife and
other refunds were paid from money borrowed from Respondent's father since Carucci
was not working and did not have income from which to finance refunds of client
retainers.‘°. Those refunds were paid in full regardless of whether or not some work
had been actually done to earn some of the fees.

Some retainers were eamed in whole or in part. For example, Respondent
testified, that, particularly in personal bankruptcy petitions, he would get much of the
petition preparation work done with the client during the client’s first visit to his office at

the time retainers were paid.‘°

We do recognize at least the potential for, or even likelihood of, damage to

48 Tr. 44.
49 Tr. 46.

clients in the form of stress caused by the delay in Respondent taking action on the
clients' matters. ODC argues for findings of potential harm, but again, there is nothing
in the record from which we can conclude the existence of potential hann to clients.s°
Either through the work of Mr. Bil|ion taking over bankruptcy cases at no charge and Mr.
Rahaim, the receiver, the client matters were covered so that no client lost their legal
rights."

Again, we feel obliged to mention the role of Mr. Billion. As noted by ODC,
without his stepping in at no charge to o|ients, injury could have been real and serious

Aggravating and Mitlgating Clrcumstances

After misconduct has been established, aggravating and mitigating
circumstances may be considered in deciding what sanctions to impose.§z “Aggravation
or aggravating circumstances are any consideration of factors that may justify an
increase in the degree of discipline to be lmposed."s"'

a) Aggregating Factors

The Panel finds the there are three aggravating factors as set forth in ABA
Standard 9.22: (1) a pattern of misconduct based on the number of clients affected,“
(2) multiple offenses again based on the number of clients affected°s; and (3)
substantial experience in the practice of law.s° Mr. Carucci was admitted to the

Delaware Bar over ten (10) years ago in 2004.57

b) Mltigating Factors

50 Tr. 97-99; but see ABA Standard 1.3, Comment 3 referenced by ODC at Tr. 99.
51 Tr. 100.

52 In IB Balley. 821 A.2d 851 (Del. 2003), Goldsl€ln, 990 A, 2d at 408.
53 ABA Standard 9.21.

54 ABA Standard 9.22 (c).

55 ABA Standard 9.22 (d).

56 ABA Standard 9.22(l).

57 Tr. 14.

Mitigating factors “are any considerations or factors that may justify a reduction in
the degree of discipline to be imposed."s° We find that the mitigating factors are as
fol|ows:

(1) absence of prior disciplinary record.s° The ODC concedes that Mr.
Carucci has not been disciplined before this case°°; (2) absence of dishonest or selfish
motive;°‘ The existence of this factor is self-evident by Carucci's retuming retainers
using his own personal funds and his borrowing money from his father to pay some of
those refunds. in addition he sought and obtained the generous help of Mr. Billion with
respect to bankruptcy matters; (3) personal or emotional prob|ems.°z Carucci testified
about his emotional problems leading to a bipolar diagnosis brought on by marital
problems resulting from his wife's own emotional issues and the abuse to which he was
subjected at his wife's hands; (4) effort to make restitution or rectify consequence of
misconduct.°“ This factor is evidenced by his use of personal funds and borrowed funds
to reimburse clients their retainers. We believe that this factor is also supported by
Respondent's voluntary filing of the Petition for Disability.°" (5) By all indication, Carucci
was professional and cooperative throughout these proceedings;°s (6) character or
reputation.°° The unrebutted testimony of Mr. Eichelberger was offered to establish this
factor,°' (7) expression of remorse and cooperation°° .Not only has Mr. Camcci

convincingly stated his remorse on the record, he has apologized to his c|ients. ln

58 ABA standard 9.31.
59 ABA standard 9.32(a).
60 Tr. 112

61 ABA standard 9.32(b).
62 ABA standard 9.32(¢:).
63 ABA standard 9.32(d).
64 ABA standard 9.32(¢).
65 Tr.137.

66 ABA standard 9.32(9).
87 Tr. 49-59.

88 ABA standard 9.32(m); Tr. 75.

addition, he has undertaken, on his own, to seek professional assistance through the
Delaware Lawyers Assistance Program and by obtaining psychiatric help, H|ed for the
0rder of Disability on his own volition and sought help on cases from Mr. Bil|ion. l

The Board finds that the aggravating factors are significantly outweighed by the
mitigating factors. Neverthe|ess, a public sanction is justified in order to satisfy the
requirement of protecting the public.

Vll. PANEL'S RECOMMENDED SANCT|ON.

The Board’s recommendation of an appropriate sanction assists the Court, but it
is not binding.°° The court “hee wide latitude in determining the form of dieoipiine, end
[it] will review the recommended sanction to ensure that it is appropriate, fair and
consistent with . . . prior disciplinary decisions.'”° According|y, the Board must carefully
examine prior disciplinary precedent to the extent possible in recommending sanctions.

The ODC cites to Respondent's multiple violations and recommends that Carucci
be given a suspension of two years" but with retroactive effect to the date of his
Disability Order"' To aid in our analysis we have reviewed the following decisions
suggested by counsel or that we found on our own:

1) In re Novak." Novak experienced marital troubles and struggled with
bipo|ar disorder for over a decade. His situation was further
destabi|ized by an adverse interaction between his bipo|ar medicine
and a steroid prescribed for a rash. "Throughout 2008, Respondent's

[Novak] practice declined and he lost most of his business and his

69 in re McCann. 894 A.2d at 1088; ln re Bal|ey. 821 A.2d at 877.
70 ld.; ln re Tonwe, 929 A.2d at 777. in re Stelner, 817 A.2d t 796.
71 Tr. 121. 154

72 Tr. 147.

73 5 A.3d 631 (Del. 2010)

staff."" Novak tiled Annua| Registration statements for 2008 and 2009
that were inaccurate. The Lawyers’ Fund for C|ient Protectlon ordered
an audit of Novak's records. That audit revealed substantial non-
compliance in Novak's trust account with balances that had not been
reoonciled. A follow up audit showed little or no improvement, i.e..
continued deficiencies in many areas. When his accounting staff

asked for help with reconciling the books, Novak told them to take care

t_75

of i He was found to have violated all fve counts, specifically Rules

(i) 1.15(a) (failing to safeguard client’s funds), (ii) 1.15(d) (failure to
maintain books and records. The panel found Novak acted with
know|edge, indeed significant indifferenoe, as to the condition of his
books and records); (iii) 5.3 (failure to supervise those who maintained
his books and records), (iv) 8.4(c) (making misrepresentations to the
Court in his Certilites of Compliance) and (v) 8.4(d) (conduct
prejudicial to the administrative of justice). Whi|e the panel found no
proof of actual in.jury, the panel did find that Novak's total lack of
financial control created “the potential for such injury"."'

Aggravating factors found were: (i) pattem of misconduct; (ii)
multiple offenses; and (iii) substantial experience in the practice of law.
Mitigating factors found were: (i) absence of a dishonest motive, (ii)
existence of personal or emotional problems, (iii) full and free

disclosure and cooperation with disciplinary proceedings, and (iv)

74 ]_d. at ‘2.
75 l_d. al 3-5.
76_l_d. at *7-8

“1. Respondent was admitted to the Bar of the Supreme Court of De|aware in

2004.”

“ANSWER: Admiued." 2

Respondent is also admitted in Pennsylvania.“

"2. At all times relevant to this Petition, Respondent was engaged in the
private practice of law with primary responsibility for the books and record keeping of his

tirm, Carucci DiLorenzo, LLC (‘Carucci DiLorenzo’).”

“ANSWER: Admitted". The Carucci DiLorenzo partnership ended on December
30, 2012.‘

“3. 0n October 23, 2013 the De|aware Supreme Court transferred
Respondent to disability inactive status and stayed all disciplinary proceedings against
him.” The application for disability inactive status was actually filed by Carucci himse|f,
who recognized the problems he was having and that he needed help."’

“ANSWER: Admitted. “

“4. The Chancery Court appointed Andrew D. Rahaim, Esquire as Receiver
of the Respondent's law practice on October 30, 2013. On November 7, 2013, Mr.
Rahaim assumed control over Respondent's Attorney Trust Account and Attomey
Operating Account. The balance in Respondent's Attomey Trust Account was $2.50;
the balance in his Attomey Operating Account was negative $381.73.”

“ANSWER: As soon as he was notified by the Receiver of the negative

operating account ba|ance, Respondent deposited sufficient funds to eliminate the

negative ba|ance."

2 Tr. 14.
3 Tr. 61.
4 Tr. 15.
5 Tr. 76.

remorse. The panel recommended that Novak receive a suspension of
no less than one year. The one glaring difference between N_o\g< and
the present case is that the present case had eleven instances of the
lawyer not doing his duty to his client by not performing the tasks for
which he was retained. No such issues were raised in Mga_lg.
Therefore, a one year suspension to Carucci does not seem sufficient.
2) In re Bailey." The issue was a managing partner‘s failure to
supervise, resulting in books and records and tax obligations not
complying with rules goveming their maintenance. The Respondent
and the ODC stipulated to a public reprimand and a three year
probation. The Board panel refused to accept the stipulated sanction,
instead recommending a suspension of six months and one day. No
claims of (i) failing to safeguard client funds or (ii) failing to represent

clients properly were present in Bailey, where multiple counts have

been found against Carucci.

3) in the Matter of McDennott-Lundin."° The Board panel found the
Respondent was in violation of not responding to clients or keeping
them infon'ned on the status of their respective cases. The Board
panel recommended a sanction of a one (1) year suspenslon,
retroactive to the Court's interim Suspension Order. The Court's order
accepted the pane|'s factual findings, but without comment or

exp|anation, imposed a suspension of two years, retroactive to the

77 821 A.2d 851 (Del. 2003).
78 956 A.2d 642 (De|. 2001).

4)

entry of the interim Suspension Order. The Court’s action suggests it
believes a two year suspension is an appropriate sanction for

inattention to client matters. if so, a two year suspension would be

called for in the present case, at least before consideration of
aggravating and mitigating factors.

In the Matter of Cannine."° Respondent was found to have committed
violations of (i) neglecting clients' legal matters, (ii) failure to keep
clients informed of the status of their cases; (iii) misrepresentations to
clients on the status of their cases; (iv) failing to perfect an appeal; (v)
failing to pursue negotiations or file suit; (vi) failure to prepare a
stipulation for substitution of counsel; (vii) failure to surrender his tile to
new counsel; and (vlii) failure to respond to lawful demand for
information from ODC. The Court imposed a sanction of a two year
suspension where respondent (i) was suffering from emotional
problems, (ii) had sought to rehabilitate himself, (iii) had shown
remorse for his misdeeds; (iv) and made restitution to one client to
rectify financial damage caused by Respondent's misconduct. The
Court stated, “We conclude that the serious nature of the
transgressions established in these proceedings requires, inter alia,
that Cannine be suspended from the Bar of the State of De|aware for a
period of two years."°° Cannine confirms that the serious nature of the

transgressions by Carucci with eleven (11) different clients, failure to

79 559 A.2d 248 (Del. |989)

80]_¢1. at *|2.

safeguard client funds and misrepresentation to the Court warrant a
significant suspension.

5) In the Matter of Higglns'°' The charges against Higgins related to six
different client matters. The violations included (i) failure to file a name
change petition and not informing the client that the petition had not
been filed, (ii) failing to respond to Disciplinary Counsel, (iii) inaction in
a matter on the Court of Chancery resulting in the matter being
dismissed (a loss of a client's right to pursue his cause of action), (iv)
failing to file an appeal in a Family Court order and then failing to
cooperate with substituting counsel, (v) mishandling a matter such that
default judgment was not vacated and a levy of sale was not quashed
and failed to advise client of the result. and (vi) mishandling a conflict
of interest in a real estate matter. The Court imposed a one year
suspension. A shorter suspension from other cases was imposed due
to the weight of mitigating circumstances. g teaches that
mitigating factors n justify reduction of a sanction below the
presumed sanction.

The ODC argues that Carucci's actions or misconduct must be found to be
knowing within the meaning of the ABA Standards°z. Under those ABA Standards,
“Knowledge" is the conscious awareness of the nature or
attendant circumstances of the conduct but without the conscious

objective or purpose to accomplish a particular result.

Respondent did have the requisite state of mind as defined in that section.

8l 565 A 2d 901 (Del. 1989).
82 Tr. 95.

Under ABA Standard 4.42, suspension is called for. Section 4.42 provides:

Suspension is generally appropriate when:
(a) a lawyer knowingly fails to perfonn services for a client and
causes injury or potential injury to a client, or
(b) a lawyer engages in a pattem of neglect and causes injury or
potential injury to a client.

After careful study of the ABA Standards in conjunction with the facts presented,
we believe “Knowledge” is the definition properly applied to Carucci’s misconduct. The
common thread running through the cases seems to be that the more numerous or
serious the neglect of client matters, where coupled with failure to safeguard client
funds, the more severe the sanction should be. Based on the mses we reviewed in
conjunction with the eleven (11) violations of client neglect, the failure to safeguard
client funds (even though some of those funds were refunded), and the
misrepresentation to the Court, a two year suspension is the presumptive sanction
before application of aggravating and mitigating circumstances.

As we have noted, we believe the mitigating factors significantly outweigh the
aggravating factors, enough to warrant a reduction from the presumptive two year
sanction. As such, and balancing the violations admitted and found by the Pane|, along
with the aggravating and mitigating circumstances existing in Mr. Carucci’s situation, we
believe an eighteen month suspension is the proper sanction to be imposed made
retroactive to the date of the Disability Order. We realize that under the rules for
reinstatement, since the sanction exceeds six months, Carucci will have to apply for

readmission and carry a burden of demonstrating by clear and convincing evidence that

he is fit for readmission. We think it is important to the disciplinary process as applied to

Respondent that he be required to make a showing that he is now able to maintain a
busy law practice without detriment to his clients."“

Conclusion and Signature Pages Fo|low

33 There was some discussion at the Hearing about cond|tions. We believe conditions to his
readmission should be recommended by the panel who hears Respondent's appiition for readmission.

For the reasons stated herein, the Pane| recommends a suspension of eighteen
months to be served retroactive to the date of the Disabi|ity Order, October 13, 2013.
Since the eighteen month period has passed, Respondent, as we understand the
readmission pr0cedure, can begin that process immediately upon entry of an order by

the Court in connection with this Report.

Wayne J. Carey

John L. Reed

Dennis L. K|ima

January _, 2016

 

For the reasons stated herein. the F'anel recommends a suspension of eighteen

months to be served retroactive to the date ot the Disability Order. october 13, 2013,
Sinee the eighteen month period has passedE'Respondent, as we understand the
readmission pmcedure. can begin that process immediately upon entry of an order by
the Court in connection with this Report.

JanuaryééZMS

   

__' .'..'.- - . ..._a.t . -=  ...-T_"a»€;‘;..'»..`~'.'».